Citation Nr: 1625337	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  10-49 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for bulging disc in neck.

2. Entitlement to service connection for pinched nerves in neck.

3. Entitlement to service connection for right carpal tunnel syndrome.

4. Entitlement to service connection for numbness in right thumb, index finger, and middle finger.

5. Entitlement to service connection for hand-arm vibration syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991 and from August 2004 to October 2005 with additional Army National Guard service.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a Board Videoconference hearing in September 2014; however, he failed to report for the hearing.  He did not request another hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).

When the case was previously before the Board in January 2015 the issues currently before the Board were remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.     38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that he injured his neck in a motor vehicle accident during a period of Army National Guard service in April 2009.  He asserts that his pinched nerves, right hand carpal tunnel syndrome, numbness in the right thumb, index finger, and middle finger, and hand arm vibration are secondary to his neck disorder.

A review of the claims file reflects that there is a June 16, 1998 line of duty determination regarding neck and back pain.  A June 14, 1998 statement of   medical examination indicates that the Veteran had cervical muscle strain.  It      was noted that he awoke with neck and back pain and he had no idea what he   could have done to cause such pain.  

A February 2010 VA treatment record reflects complaints of a stiff neck and right arm pain, numbness and tingling, as well as a report that the Veteran used to have his neck manipulated by a chiropractor.  Another February 2010 VA treatment record reflects that a 2009 MRI of the cervical spine revealed C5-6 and C6-7 disc protrusion.  As such, a remand is required in order to schedule the Veteran for a  VA orthopedic/neurological examination so that an opinion can be obtained.

The Board finds that the issues of entitlement to service connection for pinched nerves in neck, right carpal tunnel syndrome, numbness in right thumb, index finger, and middle finger, and hand-arm vibration syndrome are inextricably intertwined with the issue of entitlement to service connection for bulging disc      of the neck under the provisions of 38 U.S.C.A. § 1318.  See Harris v. Derwinski,   1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would  have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, it must be addressed before the Board can adjudicate the additional issues on appeal.

Relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the claims file. 

2.  Schedule the Veteran for a VA cervical spine examination.  The claims file must be reviewed by         the examiner in conjunction with the examination.         All indicated tests and studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether any neck disability diagnosed during examination or during the course of the claim (including the 2009 MRI finding of C5-6 and C6-7 disc protrusion) is at least as likely as not (50 percent probability or greater) related to service, to include the neck pain/cervical muscle strain found in the June 1998 line of duty determination.  The examiner should explain the medical basis for any conclusions reached.

If the examiner determines that it is at least as likely as not that any current neck disability is etiologically related to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current pinched nerves in the neck, right hand carpal tunnel syndrome, numbness in the right thumb, index finger, and middle finger, and/or hand     arm vibration syndrome is/are caused or aggravated (permanently worsened beyond the natural progression   of the disability) by the service-connected neck disability.

The examiner should explain the medical basis for any conclusions reached.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on the merits.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to  respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




